Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    DETAILED OFFICE ACTION
            This Office Action is in response to the papers filed on 15 July 2022.

    APPLICANT’S ELECTION
Applicants’ election with traverse of Group I (Claims 1-9,11-19, 22-32 and 44-47; drawn to a composition comprising self-assembled mesoporous aggregates of magnetic nanoparticles) in the reply filed on 15 July 2022 is acknowledged. As set forth in the rejection of claim 1 below, a composition comprising each of the limitations recited in claim 1 is disclosed by Corgi et al. WO2014/055853.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10, 20-21 and 33-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Examiner notes claim 43 was not withdrawn by the Applicant. Because claim 43 depends from the non-elected method of claim 42. Therefore claim 43 is also withdrawn.

CLAIMS UNDER EXAMINATION
         Claims 1-9,11-19, 22-32 and 44-47 have been examined on their merits.

  PRIORITY
Provisional Application 62/429765, filed on 03 December 2016, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites “The composition of Previously Presented”. The dependency of claim 27 is unclear. Therefore the metes and bounds of the claim are unclear. Appropriate correction is required. Claim 28 is included in this rejection because it depends from claim 27. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 22-23, 26 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corgie et al. (Enzymes Forming Mesoporous Assemblies Embedded In Macroporous Scaffolds. WO2014/055853 10 April 2014) as evidenced by Marchini et al. (Fusion of Glutamate Dehydrogenase and Formate Dehydrogenase Yields a Bifunctional Efficient Biocatalyst for the Continuous Removal of Ammonia. Frontiers in Catalysis 2021. Volume 1 Article 790461 pages 1-13) and Schorer et al. (Recombinant Human Cytochrome P450 Monooxygenases for Drug Metabolite Synthesis. Biotechnology and Bioengineering, Vol. 106, No. 5, August 1, 2010).

Claim 1 is drawn to a composition (hence, a product). The composition comprises “self-assembled” mesoporous aggregates of magnetic nanoparticles. The term “self-assembled” is interpreted to be directed to the method by which the nanoparticles are assembled, and does not impart a chemical feature. Claim 1 recites the aggregates comprise “a first enzyme requiring a diffusible cofactor having a first enzymatic activity”. Examiner notes claim 1 does not recite a composition comprising a diffusible cofactor. Therefore the claim is interpreted to mean the enzyme would require a diffusible factor to perform an enzymatic activity. The claim recites “a second enzyme comprising a cofactor regeneration activity”. The phrase “comprising a cofactor regeneration activity” is interpreted to mean a second enzyme having this activity is used in the claimed aggregates. The claim recites “said first and second enzyme function by converting a diffusible substrate into a diffusible product”. As set forth above, the elected claims are directed to a product, and not a method. Therefore this recitation is interpreted to mean the enzymes in the product must be able to convert a diffusible substrate into a diffusible product.

Corgie et al. disclose a composition comprising a continuous or particulate macroporous scaffold in which is incorporate mesoporous aggregates of magnetic nanoparticles wherein an enzyme is embedded in mesopores of the mesoporous aggregates of magnetic nanoparticles. Examiner notes the art teaches “self-assembled” clusters of enzyme and magnetic nanoparticles ([0005]).The art teaches the composition is a “mesoporous clustered assembly of magnetic nanoparticles and one or a combination of enzymes, such as FRP enzymes” ([0007]). Therefore the art suggests the presence of more than one enzyme, such as FRP (free-radical producing) enzymes. The art teaches “a combination of highly macroporous and mesoporous magnetic solid with enzyme functionalization, which is beneficial to immobilization of any enzymes with small diffusible substrates and products” ([0008]). The art teaches the aggregates can be embedded into macropores ([0011]).

The art teaches in some embodiments, a single enzyme is used…in other embodiments, a combination of enzymes is used ([0059]). The combination of enzymes can be, for example, any two or three disclosed oxidoreductase enzymes. “In some embodiments, a combination of FRP enzymes is used” ([0059]). Examiner interprets a combination of enzymes to comprise at least a first and second enzyme. Stephane teaches the following:

[0090] In another aspect, the invention is directed to a process for converting carbon dioxide to methanol. In the process, carbon dioxide is reacted with any of the BNC or BNC-scaffold structures, described above, provided that the BNC or BNC-scaffold structure includes a dehydrogenase system containing at least two, three, or at least four dehydrogenase enzymes. The dehydrogenase enzyme system can include, for example, a formate dehydrogenase (NAD+ oxidoreductase, such as EC 1.2.1.2; or ferricytochrome-bl oxidoreductase, such as EC 1.2.2.1), combined with a formaldehyde dehydrogenase (e.g., EC 1.2.1.2) or a cytochrome in formate: ferricytochrome-bl oxidoreductase (e.g., EC 1.2.2.1); an alcohol dehydrogenase (EC 1.1.1.1); and glucose dehydrogenase (EC 1.1.99.10).

[0091] The carbon dioxide is converted to formic acid by the formate dehydrogenase, the formic acid is converted to formaldehyde by the formaldehyde dehydrogenase, and the formaldehyde is converted to methanol by an alcohol dehydrogenase. A glucose dehydrogenase is recycling the NAD+ cofactors from the formate dehydrogenase, formaldehyde dehydrogenase, and alcohol dehydrogenase reaction with their substrates (C02, formic acid, and/or formaldehyde) and NADH. The theoretical molar ratio is three molecules of glucose to convert one molecule of C02 to methanol. In particular embodiments, the formate dehydrogenase, formaldehyde dehydrogenase, and alcohol dehydrogenase are entrapped individually or together inside the BNCs. The BNCs are then templated onto the magnetic scaffold. The BNCs made with the glucose dehydrogenase are then added to the previous catalysts. This configuration permits the trapping and recycling of cofactors and maximizes their use at the vicinity of the formate dehydrogenase, formaldehyde dehydrogenase, and alcohol dehydrogenase.

Claim 1a recites a first enzyme requiring a diffusible cofactor having a first enzymatic activity. This is interpreted to mean the first enzyme has a first enzymatic activity, and said enzyme requires a diffusible cofactor. As written, any enzyme that requires a cofactor that is able to be diffused in the disclosed composition reads on said first enzyme. As set forth above, the art teaches the system may comprise formate dehydrogenase. As evidenced by Marchini et al., “Formate dehydrogenase (FDH) catalyzes the oxidation of formic acid to CO2 using NAD+ as cofactor…” (page 3, left column, second paragraph). Therefore the art teaches an enzyme that requires a cofactor.
 
The Instant Specification discloses the use of glucose dehydrogenase (GDH, for cofactor regeneration) ([0123]). As set forth above, Corgie teaches the system allows trapping and recycling of cofactors. Therefore the art teaches a first enzyme with a first enzymatic activity that requires a diffusible cofactor and a second enzyme comprising a cofactor regeneration activity as recited in step b of claim 1. Therefore claim 1 is anticipated as claimed (claim 1).

As set forth above, Corgi teaches the system allows trapping and recycling of cofactors. Therefore claim 2 is included in this rejection (claim 2).

In particular embodiments, the magnetic nanoparticles have an iron oxide composition ([0039]). Therefore claim 3 is included in this rejection (claim 3).

Corgie teaches typically, the primary and/or aggregated magnetic nanoparticles or BNCs thereof have a distribution of sizes, i.e., they are generally dispersed in size, either narrowly or broadly dispersed. In different embodiments, any range of primary or aggregate sizes can constitute a major or minor proportion of the total range of primary or aggregate sizes. For example, in some embodiments, a particular range of primary particle sizes (for example, at least 1, 2, 3, 5, or 10 nm and up to 15, 20, 25, 30, 35, 40, 45, or 50 nm) or a particular range of aggregate particle sizes (for example, at least 5, 10, 15, or 20 nm and up to 50, 100, 150, 200, 250, or 300 nm) constitutes at least or above 50%, 60%, 70%, 80%, 90%, 95%, 98%, 99%, or 100% of the total range of primary particle sizes ([0036]). Therefore claim 4 is included in this rejection (claim 4).

The magnetic nanoparticles, BNCs, or BNC scaffold assemblies can possess a saturated magnetization (Ms) of at least or up to 5, 10, 15, 20, 25, 30, 40, 45, 50, 60, 70, 80, 90, or 100 emu/g. The magnetic nanoparticles, BNCs, or BNC-scaffold assemblies preferably possess a remanant magnetization (Mr) of no more than (i.e., up to) or less than 5 emu/g, and more preferably, up to or less than 4 emu/g, 3 emu/g, 2 emu/g, 1 emu/g, 0.5 emu/g, or 0.1 emu/g ([0049]). Therefore claims 5-6 are included in this rejection as claimed (claims 5-6).

The magnetic nanoparticles or aggregates thereof can be made to adsorb a suitable amount of enzyme, up to or below a saturation level, depending on the application, to produce the resulting BNC. In different embodiments, the magnetic nanoparticles or aggregates thereof may adsorb about, at least, up to, or less than, for example, 1, 5, 10, 15, 20, 25, or 30 pmol/m2 of enzyme. Alternatively, the magnetic nanoparticles or aggregates thereof may adsorb an amount of enzyme that is about, at least, up to, or less than, for example, 10%, 20%,30%, 40%, 50%, 60%, 70%, 80%, 90%, or 100% of a saturation level ([0050]). Therefore claim 7 is included in this rejection (claim 7).

Because Corgie anticipates self-assembled mesoporous aggregates of magnetic nanoparticles, and teaches enzymes are entrapped therein, said enzyme are interpreted to be physically inaccessible to microbes. Therefore claim 8 is included in this rejection (claim 8).

An oxidative enzyme is broadly interpreted to be any enzyme that catalyzes an oxidation reaction. As evidenced by Marchini et al., “Formate dehydrogenase (FDH) catalyzes the oxidation of formic acid to CO2 using NAD+ as cofactor…” (page 3, left column, second paragraph). Therefore it is interpreted to be an oxidative enzyme. Therefore claim 9 is included in this rejection (claim 9).

As set forth above, the art teaches a system comprising a glucose dehydrogenase. Therefore claim 22 is included in this rejection (claim 22).

The art teaches an NADH cofactor (supra). Therefore claim 23 is included in this rejection (claim 23).

As evidenced by Schorer et al., enzymes involved in phase I reactions are cytochrome P450 monooxygenases,  flavin-dependent monooxygenases (FMOs), monoamine oxidases (MAOs), esterases, amidases, dehydrogenases, isomerases, and hydrolases (page 699, left column, last paragraph). Therefore the formate dehydrogenase disclosed by Corgie participate in phase I metabolism. Therefore claim 26 is included in this rejection (claim 26).

In further embodiments, the foregoing mesoporous aggregates of magnetic nanoparticles (BNCs) are incorporated into a macroporous scaffold to form a hierarchical catalyst assembly with first and second levels of assembly ([0008]). Therefore claim 29 is included in this rejection (claim 29).

In one embodiment, the continuous macroporous scaffold ( or precursor thereof) has a
polymeric composition ([0046]). Preferably, the polymeric microporous scaffold does not dissolve or degrade in water or other medium in which the hierarchical catalyst is intended to be used ([0046]). In other embodiments, the BNCs reside in a non-continuous macroporous support containing ( or constructed of) an assembly (i.e., aggregation) of magnetic microparticles (MMPs) that includes macropores as interstitial spaces between the magnetic microparticles ([0048]). Therefore claim 30 is included in this rejection (claim 30). Some examples of biopolymers include the polysaccharides (e.g., cellulose, hemicellulose, xylan, chitosan, inulin, dextran, agarose, and alginic acid), polylactic acid, and polyglycolic acid. Therefore claim 31 is included in this rejection (claim 31).

Claim 32 recites one or more of the enzymes of claim 1 are produced by recombinant DNA technology. The claim does not recite any method steps. As written , claim 32 is interpreted to be a product by process limitation that does not distinguish the enzymes taught by Corgi from one that is produced by recombinant DNA technology.

MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Therefore claim 32 is included in this rejection (claim 32).

Therefore Applicant’s invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or   
    nonobviousness.

Claims 11-13, 16-17, 24-25 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Corgie in view of Faulkner et al. (Electrocatalytically driven w-hydroxylation of fatty acids using cytochrome P450 4A1. Proc. Natl. Acad. Sci. USA Vol. 92, pp. 7705-7709, August 1995).

Claim 9 is rejected on the grounds set forth above. The teachings of Corgie are reiterated. Corgie teaches bioreactor systems can be used in a variety of reactions, including depolymerization, decontamination, polymer production, epoxidation, halogenation, carbon dioxide conversation and inhibition of microorganism growth and function and environmental applications ([0012] [0119]). It is of note Corgie teaches the enzyme may include an EC 1.13 oxidoreductase acting on single donors with incorporation of molecular oxygen (oxygenases) ([0054]).The Instant Specification discloses “the invention provides BNCs having magnetically-entrapped monooxygenases (E.C.1.13)” ([0074]). Therefore the prior art suggests the enzyme be an oxygenase. An oxidative enzyme is broadly interpreted to be any enzyme that catalyzes an oxidation reaction. Therefore Corgie teaches an oxidative enzyme. The art does not explicitly teach the use of P450 monooxygenase and an enzyme with co-factor reductase that are co-located.

Faulkner teaches the gene superfamily of hemeproteins called cytochrome P450 (P450) catalyzes the NADPH- and oxygen-dependent oxygenation of a great variety of chemical structures. The unique oxygen chemistry associated with regio- and stereospecific reactions catalyzed by P450s, as well as the great diversity of P450s and their associated specificity for the chemical substrates they oxidize, provides an opportunity to develop catalysts for specialty chemical syntheses as well as
biosensors for detection and disposal of hazardous chemicals, such as bioremediation of environmental contaminants and pollutants(See page 7705, left column, first paragraph). The art teaches “recently, we have described the expression in Escherichia coli of a number of enzymatically active recombinant fusion proteins engineered to contain the heme domain of a mammalian P450 linked to the flavin domains of rat
NADPH-P450 reductase. Relatively large amounts of these fusion proteins can be isolated and purified for study. These self-contained enzymatic units have properties comparable to the native reconstituted P450s (same cited section).

Faulkner discloses a system comprising a purified fusion protein comprising P450 4A1 linked to NADPH-P450 reductase (rFP4504A1) or a reconstitution system comprising purified P450 4A1 and purified NADPH-450 reductase (see page 7705, left column, last paragraph). Experiments were carried out using enzymes to catalyze the hydroxylation of lauric acid (see page 7707, left column, paragraph above Table 2).

The art discloses reactions where purified b5, NADPH-P450 reductase and catalase were added to the reaction mixture (page 7706, left column, last paragraph). The art teaches omission of catalase impaired the enzymatic bioreactor system (see page 7707, right column, second paragraph). The hydroxylation of lauric acid by rFP4504A1, using the electrolysis method with 1 mM Co(sep)3+, was influenced by catalase. Omission of catalase from the reaction system resulted in a time-dependent
decrease in the rate of formation of 12-hydroxydodecanoic acid. Measurement of the overall yield of product formation, as determined after a reaction time of 1 hr of electrolysis, showed that there was a 90% conversion of 17 uM lauric acid
in the presence of catalase and only 50% when the catalase was omitted. This result suggests that H202 is being formed, influencing the stability of rFP4504A1 (same cited section). The art teaches H2O2 can be decomposed by the addition of catalase (last paragraph of page 7708).

Claim 11 recites a P450 monooxygenase is co-located with a third enzyme with co-factor reductase activity. A fusion protein comprising P450 4A1 linked to NADPH-P450 reductase is interpreted to read said co-located enzymes. Examiner also notes self-assembled mesoporous aggregates of magnetic nanoparticles comprising a P450 monooxygenase and a NADPH P450 reductase would also read on said co-located enzymes since they would be in the same composition.

Corgie teaches bioreactor systems can be used in a variety of reactions, including depolymerization, decontamination, polymer production, epoxidation, halogenation, carbon dioxide conversation and inhibition of microorganism growth and function and environmental applications. It would have been obvious to try using the fusion protein enzyme disclosed by Faulkner in the system disclosed by Corgie. One would have been motivated to do so since Corgie teaches an enzyme composition used for performing enzymatic reactions and Faulkner teaches an enzyme system comprising monooxygenase and reductase activity that can perform enzyme reactions. Corgie teaches the disclosed system improves enzyme turnover and lowers inhibition relative to free enzyme. The skilled artisan would therefore use Corgie’s system to improve the reaction rate of the enzyme system taught by Faulkner. One would have had a reasonable expectation of success since Corgie suggests the use of an oxygenase and Faulkner teaches an oxygenase enzyme. One would have expected similar results since both references are directed to multi-enzyme systems comprising enzymes and cofactors. Therefore claim 11 is included in this rejection (claim 11). Faulkner teaches a fusion protein comprising P450 4A1 linked to NADPH-P450 reductase (hence, a single protein). Therefore claims 12-13 are included in this rejection (claims 12-13). Faulkner teaches NADPH-P450 reductase (supra). Therefore claim 16 is included in this rejection (claim 16). Faulkner teaches rat P450 4A1 is linked to rat NADPH-P450 reductase. A rat is a mammal. Therefore claim 17 is included in this rejection (claim 17). Faulkner teaches a catalase in the disclosed enzyme system (supra). Therefore claims 24-25 and 44-45 are included in this rejection (claims 24-25 and 44-45).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 27-28 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Corgie in view of Faulkner as applied to claims 25 and 44 above, and further in view of Schorer et al.

The compositions recited in claims 25 and 44 are rejected on the grounds set forth above. The teachings of Corgie and Faulkner as set forth above are reiterated. As recited above, Faulkner teaches a reaction comprising a protein comprising a P450 monooxygenase and a NADPH reductase and a catalase. As evidenced by Schorer, cytochrome P450 is an enzyme involved in phase I reactions (see page 699, left column, last paragraph).

A composition comprising  a P450 monooxygenase (a phase I enzyme), a catalase and a NADPH reductase is rendered obvious. The art is silent regarding the use of a phase II or phase III enzyme.

As set forth above, Schorer, cytochrome P450 is an enzyme involved in phase I reactions. CYPs play the most important role in human drug metabolism, since about 75% of drug metabolism is mediated by CYP enzymes. The largest concentration of P450s is found in the liver, although high concentrations can also be found in intestinal and adrenal tissues. In the cells the enzymes are located primary in the endoplasmic reticulum. The cytochrome P450 enzymes are membrane bound proteins (Fig. 2) that catalyze a variety of reactions such as hydroxylations, epoxidations, N- or O-dealkylations, and Bayer–Villiger oxidations (see page 699, right column, second paragraph).

The art teaches phase II reactions are usually conjugative reactions, which result in the formation of soluble compounds that are more readily excreted. The phase II reactions are catalyzed by UDP-glucuronosyl transferases (UGTs), glutathione transferases (GSTs), sulfotransferases (SULTs), and N-acetyltransferases (NATs) (see page 699, right column, first paragraph). In Figure 1, the art teaches GSTs and CYPs are both distributed in the microsomes of liver cells.

As set forth above, Corgie teaches a composition comprising multiple enzymes. Said enzymes are used to produce a chemical reaction. It would have been obvious to combine the teachings of the prior art by using a UGT in combination with a CP450, NADPH reductase an catalase. One would have been motivated to do so since Faulkner teaches an enzyme system comprising a Phase I metabolic enzyme and Schorer teaches UGT is a Phase II enzymes distributed with cytochrome P450 monooxygenase enzymes. The skilled artisan would include UGT to produce a composition comprising Phase I and Phase II enzymes. The skilled artisan would do so to produce both types of metabolic reactions. The skilled artisan would have had a reasonable expectation of success since Corgie teaches the compositions can contain multiple enzymes. One would have expected similar results since each reference is directed to multienzyme systems. Therefore claims 27-28 and 46-47 are rendered obvious (claims 27-28 and 46-47). 

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Corgie et al. in view of Backes et al. (Organization of multiple cytochrome P450s with NADPH-cytochrome P450 reductase in membranes. Pharmacology & Therapeutics 98 (2003) 221 – 233).

Claim 9 is rejected on the grounds set forth above. The teachings of Corgie as set forth above are reiterated. It is of note Corgie teaches the enzyme may include an EC 1.13 oxidoreductase acting on single donors with incorporation of molecular oxygen (oxygenases) ([0054]).The Instant Specification discloses “the invention provides BNCs having magnetically-entrapped monooxygenases (E.C.1.13)” ([0074]). Therefore the prior art suggests the enzyme be a oxygenase. The art is silent regarding the use of a P450 monooxygenase as the first enzyme or a third enzyme having a cofactor reductase activity that is collocated with said first enzyme. 

Backes teaches Cytochrome P450, the terminal component of an electron transport chain found in the endoplasmic reticulum, has been shown to be important in the metabolism of drugs, pollutants, solvents, and other foreign compounds as well as of endogenous lipid-soluble substrates. The enzyme system takes lipid-soluble substrates and converts them to more water soluble products by insertion of an oxygen atom into the substrate molecule. Since the identification and reconstitution of the components of this electron transport chain, there has been an interest in the organization of constituent proteins in the endoplasmic reticulum. (See first paragraph of page 222). The primary components, cytochrome P450, flavoprotein NADPH-cytochrome P450 reductase, and phospholipid (PL), were first identified in the seminal studies by Lu et al. (1969). NADPH-supported catalytic activity requires both protein components, with P450 and reductase forming a 1:1 (M/M) functional complex. Other protein components, such as cytochrome b5 and NADH-cytochrome b5 reductase, also interact with the P450 system, where they can influence the rate of catalysis. PL also plays an important role in monooxygenase activities. PL composition and concentration not only influence the rate, but also can govern whether a catalytic activity will even be expressed (see page 2222, let column, second paragraph).

As set forth above, Corgie teaches a multienzyme system. It would have been obvious to try using a P450 monooxygenase and NADPH-cytochrome P450 reductase (hence, a third enzyme) in the system taught by Corgie. One would have been motivated to do so since Corgie suggests the use of an enzyme system used for environmental purposes and Backes teaches Cytochrome P450 and NADPH-cytochrome P450 reductase are well- known cellular component shown to be important in the metabolism of drugs, pollutants, solvents, and other foreign compounds as well as of endogenous lipid-soluble substrates. The skilled artisan would use these components when forming a multi-enzyme system for environmental applications. One would have had a reasonable expectation of success since Corgie teaches the use of enzymes that are oxygenases and reductases in the disclosed composition. Therefore claim 11 is included in this rejection (claim 11).

As set forth above, PL also plays an important role in monooxygenase activities. PL composition and concentration not only influence the rate, but also can govern whether a catalytic activity will even be expressed. Bakke teaches PL is a primary component of the disclosed cytochrome P450 flavoprotein NADPH-cytochrome P450 reductase system. The skilled artisan would include the P450 monooxygenase and said reductase together within a lipid membrane since Bakke teaches the lipid membrane is a primary component of the enzyme system. Therefore claim 15 is included in this rejection (claim 15). NADPH-cytochrome P450 reductase is rendered obvious on the grounds set forth above. Therefore claim 16 is included in this rejection (claim 16).

Bakke identifies CYP1A2, CYP3A4 and CYP2E1 as a recombinant human (hence, mammalian) P450 enzyme (see page 230, left column, second paragraph). Potential interactions among reductase, CYP3A4, and CYP1A2 are illustrated in Fig. 3.  Therefore claims 17-19 is included in this rejection (claims 17-19).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Corgie in view of Faulkner as applied to claim 12 above, and further in view of Farinas et al. (Cytochrome 450 oxygenases. US20030100744A1).

Claim 12 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. While Faulkner teaches the use of a single protein comprising P450 monooxygenase and NADPH-P450 reductase. The art is silent regarding the sequence.

Farinas et al. disclose cytochrome P450 variants (Abstract). Farinas teaches cytochrome P450 BM-3 from Bacillus megaterium (EC 1.14.14.1) also known as CYP102, is a water-soluble, catalytically self-sufficient P450 containing a monooxygenase domain (64 kD) and a reductase domain (54 kD) in a single polypeptide chain ([0003]). The minimum requirements for activity are substrate, dioxygen and the cofactor nicotinamide adenine dinucleotide phosphate (NADPH). Nucleotide and amino acid sequences for P450 BM-3 can be found in, and are hereby incorporated by reference from, the GenBank database under the accession Nos. J04832 (SEQ ID NO: 1) and P14779 (SEQ ID NO: 2), respectively ([0008]). The present invention is based on the discovery of P450 BM-3 variants that have improved alkane oxidation activity, alkene oxidation activity, and/or improved stability in organic co-solvents ([0013]). The disclosed SEQ ID 2 has at least 90% sequence identity to SEQ ID 1 of the Instant Application.

It would have been obvious to try using the bifunctional protein comprising cytochrome P450 and NADPH-450 reductase taught by Farinas in the method taught by Corgie. One would have been motivated to do so since Corgie suggests using EC 1.14 oxidoreductase enzymes in the disclosed enzyme system and Farinas discloses a known P450 EC 1.14 enzyme containing a monooxygenase domain and a reductase domain in a single polypeptide chain. As set forth above, Corgie teaches the disclosed composition is sued to perform enzymatic reactions. The skilled artisan would use the fusion protein taught by Farinas since it has improved activity. One would have had a reasonable expectation of success since Corgie teaches EC 1.14 oxidoreductase enzymes can be used and the fusion protein taught by Farinas is a known EC 1.15 enzyme. One would have expected similar results since both references are directed to enzymatic reaction systems. Farinas teaches a protein with monooxygenase and reductase functions (hence, bifunctional). The disclosed SEQ ID 2 has BM3 activity (supra) and at least 90% sequence identity to SEQ ID 1 of the Instant Application. Therefore claim 14 is included in this rejection (claim 14).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653